11/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0146


                                 No. DA 22-0146


 STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TYLER FREDERICK ERICKSON,

            Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 10-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 24, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           November 4 2022